Citation Nr: 0528479	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for dermatitis of both 
hands, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to December 
1964 and from August 1965 to February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO denied an increased rating 
for the veteran's service-connected dermatitis of both hands.  
The veteran's disagreement with that decision led to this 
appeal.  

In the July 2002 rating decision, the RO determined that new 
and material evidence had not been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for bilateral hearing loss.  The RO informed the 
veteran of that decision via a letter dated in July 2002 and 
at the same time gave him notice of his appellate rights.  
There is no indication in the record that the veteran filed a 
notice of disagreement with the RO's decision on that issue, 
and the matter of whetter new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for bilateral hearing loss is not before the 
Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process).  

Review of the record shows that throughout the appeal, the 
veteran has argued that he should be compensated for skin 
problems involving his arms, neck, back, thighs and legs.  He 
contends that his condition is due primarily to exposure to 
chemicals during service.  As discussed in the analysis of 
the decision that follows, the medical evidence shows that 
the veteran's skin lesions in these anatomical regions are 
due to a skin disease separate and distinct from his service-
connected dermatitis of the hands.  The Board refers the 
raised issue of service connection for a skin disease other 
than dermatitis of the hands to the RO for clarification and 
any appropriate action.  

In his Substantive Appeal (VA Form 9) received by the RO in 
July 2003, the veteran indicated that he wanted a personal 
hearing before a Board Member (Veterans Law Judge) at the RO.  
The RO sent a clarification letter to the veteran shortly 
thereafter, asking him to indicate whether he wanted a Travel 
Board or a Videoconference hearing.  Thereafter, he cancelled 
his request for a formal hearing and elected a Decision 
Review Officer (DRO) informal conference.  Under these 
circumstances, his Board hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(e) (2004).  The DRO hearing was scheduled 
in December 2003.  A VA Report of Contact shows that the 
veteran  requested that the hearing be rescheduled.  A 
subsequently dated Repost of Contact reflects that he 
cancelled the DRO hearing.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence needed to substantiate his claim and notice of what 
evidence he should provide and what evidence VA would obtain; 
in addition, VA has provided examinations to assist in 
substantiating the claim.  

2.  Medical examinations during the appeal period have shown 
no more than a very slight, dry scaly irritation on the palm 
side of one thumb; the veteran's dermatitis of the hands has 
not been manifested by constant itching or exudation, 
extensive lesions, or marked disfigurement; it does not 
require systemic therapy; and it involves far less than 20 
percent of the exposed skin or entire body.  


CONCLUSION OF LAW

The criteria for an increased rating for dermatitis of both 
hands have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & West Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2002); 38 C.F.R. §§ 3.159, 
4.118, Diagnostic Code 7806 (2005).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the claim, and those documents notified them of the evidence 
needed by the veteran to prevail on the claim.  In addition, 
by way of the RO's May 2002 letter, VA advised the veteran of 
the evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  

In the May 2002 letter, the RO notified the veteran that an 
increased evaluation for his service-connected skin 
disability required current medical evidence that his 
disability had increased in severity.  The RO told the 
veteran that medical treatment reports obtained by VA or 
submitted with his claim would be reviewed and evaluated 
based on rating criteria for his disability.  The RO advised 
that veteran that he should provide the names and addresses 
of health care providers or others who had provided any 
additional treatment or had evidence not previously 
identified and that he should complete and return release 
authorization forms so that VA could request treatment 
information from his private health care providers.  The RO 
told the veteran that he could obtain and submit the 
information.  

In the May 2002 letter, the RO notified the veteran that VA 
is responsible for getting relevant records from any Federal 
agency and would make reasonable efforts to get relevant 
records not held by a Federal agency.  The RO notified the 
veteran that he must provide enough information about his 
records so that VA could request them from the person or 
agency that has them.  The RO told the veteran that it was 
still his responsibility to make sure VA received those 
records.  Elsewhere in the letter, the RO notified the 
veteran that he should tell VA about any additional 
information or evidence that he wanted VA to try to get for 
him and that he should send VA the evidence it needed as soon 
as possible.  

The Board acknowledges that the VCAA notice provided to the 
veteran does not specifically request that the veteran 
provide VA with any evidence in his possession that pertains 
to the claim.  As noted above, the RO in its May 2002 letter 
did advise that he should tell VA about any additional 
information or evidence that he wanted VA to try to get for 
him and that he should send VA the evidence it needed as soon 
as possible.  In the Board's view, such notice is the 
equivalent of notifying the veteran that he should submit any 
evidence in his possession that could support his claim or 
notify the RO of any such evidence not in his possession.  
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  As the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless, non-
prejudicial error.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relative to the duty to assist, the veteran did not request 
assistance in obtaining any information or evidence, and the 
RO obtained the veteran's VA treatment records.  As to any 
duty to provide an examination and/or seek a medical opinion, 
the Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The veteran underwent VA examinations in June 2002 and 
September 2004, which included appropriate historical and 
clinical findings and were adequate for rating purposes.  The 
Board finds these examinations, along with other medical 
evidence of record, provides sufficient findings upon which 
to determine the veteran's entitlement to an increased rating 
for his service-connected dermatitis of the hands.  

In conjunction with his appeal, the veteran submitted color 
photographs and the report of an Air Force dermatologic 
examination conducted in January 2003.  Neither the veteran 
nor his representative has indicated that the veteran has or 
knows of any additional information or evidence that would 
support his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claim.  The Board finds that no further assistance to the 
veteran is required.  


Factual Background

In a December 1987 rating decision, the RO granted service 
connection for dermatitis of both hands in view of in-service 
treatment for this condition.  The RO granted a 10 percent 
rating effective from the date of the veteran's original 
claim in August 1987.  The RO received the veteran's 
increased rating claim in March 2002.  

VA medical records dated from November 2000 to May 2003 
include no complaint or finding relative to the veteran's 
skin except for the report of a scheduled outpatient visit in 
March 2001, at which the examiner noted that the veteran's 
skin had no lesions.  

At the VA examination in June 2002, the veteran gave a 
history of having left his post-service employment in 
computer repair in 1996 because his hands kept breaking out.  
He said he currently took no medicine.  He reported that he 
also had currently had breaking out on the trunk, the back of 
his chest, and his lower legs.  On examination of the 
veteran's hands, the physician said he saw no lesions except 
a very slight, dry scaly irritation on the palm side of the 
left thumb.  In addition, the physician noted that the 
veteran had impetigo, primarily on the lower legs above the 
ankles, with some smaller lesions on the back of the 
shoulders, the trunk, and the waistline area.  Numerous color 
photographs of the veteran's skin were included with the 
report.  

The report of a January 2003 Air Force dermatologic 
examination report indicates that the examiner noted post-
inflammation hyperpigmentation on the veteran's thighs and 
legs.  It does not show any findings for the veteran's hands.  

In July 2003, the veteran submitted color photographs showing 
lesions on his thighs, legs, and feet.  

At a VA examination in September 2004, the veteran again 
reported that he stopped working on computers in 1996 because 
of skin problems, which he believed were related to some 
chemicals associated with the computers.  He said that since 
then he felt that his hand dermatitis had gotten better, 
especially since he had been using Eucerin cream with 
betamethasone.  The veteran said he currently had no symptoms 
or problems related to his hand dermatitis.  The physician 
said that on examination of the veteran's hands, except for 
some xerosis of the skin, which was mild, there were no other 
cutaneous eruptions that were observed on either the dorsum 
or palmar aspect of the veteran's hands.  The physician noted 
scabbed and hypopigmented area on the legs, thighs, buttock, 
back, and scalp.  The examiner indicated that the color 
photographs of the veteran's skin were reviewed.  The 
impression was (1) vitiligo on the lower extremities and (2) 
dermatitis of both hands, well controlled on the current 
medication regimen.   

Analysis

The veteran contends that his service-connected skin 
disability is more disabling than currently evaluated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2005).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected skin disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).

Review of the record shows that in its December 1987 rating 
decision, the RO granted service connection for dermatitis of 
the hands and rated the disability under Diagnostic Code 7813 
for dermatophytosis, which was to be rated as for eczema 
under Diagnostic Code 7806, except in circumstances involving 
repugnant or otherwise disabling character of manifestations.  
The Board notes that when examiners have provided a diagnosis 
of the skin disability of the veteran's hands, they have 
described it as dermatitis.  As revisions to the Rating 
Schedule have rated dermatitis and eczema under Diagnostic 
Code 7806, it is the judgement of the Board that the 
veteran's service-connected disability should be rated under 
that code.  

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the United States Court of Veterans Appeals (now the 
United Stated Court of Appeals for Veterans Claims) (Court) 
held that when the governing law or regulations change during 
an appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-29 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  The General Counsel of VA has held, 
however, that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
prior to August 30, 2002, eczema with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, warrants a 0 percent evaluation.  
Eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
evaluation.  A 30 percent evaluation is in order for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

In this case, while the VA examination in June 2002 showed 
some dry scaly irritation on the left thumb, the veteran has 
not reported, nor did the physician report findings showing 
exudation, itching, lesions or disfigurement involving the 
veteran's hands.  Further, at the September 2004 VA 
examination, the veteran reported that his hand dermatitis 
had improved, and the physician found no more than mild 
dryness of the skin on the veteran's hands.  Accordingly, the 
veteran is entitled to no more than a 10 percent evaluation 
under the former rating criteria.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective as 
of August 30, 2002, a 0 percent evaluation is warranted for 
dermatitis or eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas, and; no 
more than topical therapy required during the past 12-month 
period.  A 10 percent evaluation contemplates dermatitis or 
eczema affecting at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12- month period.  A 30 
percent evaluation is in order for dermatitis or eczema 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  

As outlined earlier, as of the time of the September 2004 VA 
examination the veteran was using a topical cream for his 
hand dermatitis.  There is, however, no indication that his 
condition requires use of systemic therapy.  Further, 
examination revealed only dryness of the hands, the veteran's 
dermatitis involves significantly less than 20 percent of his 
exposed surface or entire body.  The physician did not find 
exudation, itching, lesions or disfigurement involving the 
veteran's hands and said he observed only mild xerosis of the 
skin on the veteran's hands.  Under the circumstances, the 
evidence does not meet or approximate the criteria for a 
rating in excess of 10 percent for the veteran's service-
connected dermatitis of the hands under the rating criteria 
in effect before or after August 30, 2002.  

Overall, the preponderance of the evidence is against an 
increased rating for the veteran's service connected 
disability of the hands.  His disability is manifested 
primarily by no more than a very slight, dry scaly irritation 
on the palm side of one thumb; it has not been manifested by 
constant itching or exudation, extensive lesions, or marked 
disfigurement; it does not require systemic therapy; and it 
involves less than 20 percent of the exposed skin.  
Accordingly, the criteria for an increased rating for 
dermatitis of both hands have not been met.  38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 (2005). 

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for dermatitis of the hands, 
the benefit of the doubt doctrine is not for application and 
the claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's dermatitis of the 
hands that would take his case outside the norm so as to 
warrant an extraschedular rating.  Therefore, a referral to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for dermatitis of both hands 
is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


